Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 25, 2021

The Court of Appeals hereby passes the following order:

A21A1190. WESTBURY HOMEOWNERS’ ASSOCIATION, INC. v. JAMEEL
    HOWARD.

      Westbury Homeowners’ Association, Inc. filed an action to recover alleged
unpaid homeowners’ association fees against Jameel Howard in magistrate court.
After an unfavorable ruling in the magistrate court, Westbury appealed to the state
court. The state court entered an order in favor of Howard on Westbury’s claim and
on Howard’s counterclaim. Westbury then filed this appeal. We, however, lack
jurisdiction.
      Appeals from state court decisions reviewing magistrate court decisions by de
novo proceedings must be initiated by filing an application for discretionary appeal.
OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga. App. 82, 82
(453 SE2d 119) (1995). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Westbury’s failure to follow the proper procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office,
                                       Atlanta,____________________
                                                 03/25/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.